Exhibit 10.1




NORTHERN TRUST CORPORATION


TERMS AND CONDITIONS
RELATING TO PERFORMANCE STOCK UNITS GRANTED
PURSUANT TO THE 2017 LONG-TERM INCENTIVE PLAN


1.    Grant of PSUs. The performance stock units (“PSUs”) with respect to shares
of Common Stock of Northern Trust Corporation (the “Corporation”) granted to you
pursuant to your Award Notice are subject to these Terms and Conditions Relating
to Performance Stock Units Granted Pursuant to the 2017 Long-Term Incentive Plan
(the “Terms and Conditions”), the PSU Award Notice (the “Award Notice”) and all
of the terms and conditions of the Northern Trust Corporation 2017 Long-Term
Incentive Plan (the “2017 Plan”), which is incorporated herein by reference. In
the case of a conflict between these Terms and Conditions, the Award Notice and
the terms of the 2017 Plan, the provisions of the 2017 Plan will govern.
Capitalized terms used but not defined herein have the meaning provided therefor
in the 2017 Plan. For the sake of clarity, the PSUs are intended to be a
Performance Award as governed by Article IV of the 2017 Plan.


2.    Vesting Conditions.


(a)    Except as provided in Section 6, the vesting of 75% of your PSUs is
dependent upon (a) the average annual rate of return on equity that the
Corporation achieves during the Performance Period, and (b) your continuous and
uninterrupted employment with your Employer through the Vesting Date.


(b)    Except as provided in Section 6, the vesting of the remaining 25% of your
PSUs is dependent upon (a) the Corporation's average annual rate of return on
equity relative to the Performance Peer Group during the Performance Period, and
(b) your continuous and uninterrupted employment with your Employer through the
Vesting Date.


3.    Average Annual Rate of Return on Equity.


(a)    If you remain in the continuous and uninterrupted employment with your
Employer through the Vesting Date (except as otherwise provided in Section 6),
you shall become vested in the percentage of the applicable PSUs determined
based on the Corporation’s average annual rate of return on equity for the
Performance Period using the following table (applying straight line
interpolation rounded to the nearest whole number of PSUs for average annual
rates of return on equity falling between the applicable thresholds):


Average Annual Rate of Return on Equity
Less than 8.0%
8.0%
15.0%
≥ 18.5%
PSU Multiplier
0%
25%
100%
150%



Any PSUs that do not become vested in accordance with the foregoing table shall
be forfeited.






Page 1

--------------------------------------------------------------------------------






(b)    The Corporation will issue you one (1) share of Common Stock in
settlement of each vested PSU.


(c)    For purposes of these Terms and Conditions:


(i)
The average annual rate of return on equity for the Performance Period attained
by the Corporation is the return on average common equity, based on the
Corporation’s net income, and shall be determined by the Committee in its sole
and absolute discretion in accordance with generally accepted accounting
principles (subject to the adjustments set forth below). For purposes of the
foregoing, the average annual rate of return on equity shall be calculated as
the simple average annual rate of return on equity for the three-year
Performance Period measured across the Corporation as a whole.

(ii)
Notwithstanding anything herein to the contrary, for purposes of determining the
average annual rate of return on equity for any individual fiscal year of the
Corporation within the Performance Period, if any of the following items,
individually or aggregated with other items as reflected herein, would produce a
change to net income in excess of $100 million, net income shall be determined
for such fiscal year by excluding such item(s) as aggregated:

(A)
the gains or losses resulting from, and the expenses incurred in connection
with, the acquisition or disposition of a business, a merger, or a similar
transaction, and integration in connection therewith;

(B)
the impact of securities issuances in connection with events described in item
(A), above, and expenses incurred in connection therewith;

(C)
any gain, loss, income or expense resulting from changes in accounting
principles, tax laws, or other laws or provisions affecting reported results,
that become effective during the Performance Period;

(D)
any gain or loss resulting from, and expenses incurred in connection with, any
litigation or regulatory investigations;

(E)
any charges and expenses incurred in connection with restructuring activity,
including but not limited to, reductions in force;

(F)
the impact of discontinued operations;







Page 2

--------------------------------------------------------------------------------




(G)
asset write-downs;

(H)
the impact on goodwill impairment; or

(I)
any other gain, loss, income or expense with respect to the Performance Period
that is extraordinary, unusual and/or infrequent.

All amounts referenced in the foregoing list shall be determined in accordance
with GAAP and shall be consistent with the Corporation’s financial disclosures.
Further, the Committee’s determination of the average annual rate of return on
equity for a Performance Period shall be final.


4.    Average Annual Rate of Return on Equity Relative to Performance Peer
Group.


(a)    If you remain in the continuous and uninterrupted employment with your
Employer through the Vesting Date (except as otherwise provided in Section 6),
you shall become vested in the percentage of the applicable PSUs determined
based on the Corporation’s average annual rate of return on equity relative to
the Performance Peer Group for the Performance Period using the following table
(applying straight line interpolation rounded to the nearest whole number of
PSUs for the Corporation's achievement falling between the applicable
thresholds):


Ranking
< 25th percentile
25th
percentile
50th
percentile
Highest ROE
PSU Multiplier
0%
50%
100%
150%



Any PSUs that do not become vested in accordance with the foregoing table shall
be forfeited.


(b)    The Corporation will issue you one (1) share of Common Stock in
settlement of each vested PSU.


(c)    For purposes of these Terms and Conditions, the average annual rate of
return on equity for the Performance Period attained by the Corporation shall be
determined by the Committee in its sole and absolute discretion by reference to
the Corporation's reported annual rate of return as reflected on its audited
consolidated financial statements for each year in the Performance Period.. For
purposes of the foregoing, the average annual rate of return on equity shall be
calculated as the sum of the annual rate of return on equity for the three-year
Performance Period measured across the Corporation as a whole, divided by three
(3).


(d)    The average annual rate of return on equity for each member of the
Performance Peer Group shall be determined by the Committee in its sole and
absolute discretion by reference to the member's reported annual rate of return
as reflected on its audited consolidated financial statements for each year in
the Performance Period.








Page 3

--------------------------------------------------------------------------------




5.    Dividend Equivalents. Upon the payment of any dividends on the shares of
Common Stock occurring during the period preceding the settlement of your PSUs
pursuant to these Terms and Conditions, the Corporation shall credit to you an
amount in cash equal in value to the dividends that you would have received had
you been the actual owner of the number of shares of Common Stock represented by
the number of PSUs earned as of the end of the Performance Period. The payment
of any dividend equivalents as provided herein shall be made as soon as
administratively practicable following the Vesting Date (but in no event later
than 60 days following the Vesting Date).


6.    Termination of Employment. Upon the termination of your employment with
your Employer, your right to receive the shares of Common Stock issuable
pursuant to the PSUs shall be only as follows:


(a)    Cause. Notwithstanding anything to the contrary contained in these Terms
and Conditions, if your Employer terminates your employment for Cause, your
PSUs, whether vested but unsettled or unvested, immediately shall terminate and
be forfeited.


(b)    Disability and Death. If you cease to be an Employee by reason of
Disability or death prior to the Vesting Date, you or your estate will become
vested in the Actual PSUs as of the Vesting Date and you, your legal
representative or your estate will receive the underlying shares of Common Stock
pursuant to the vested PSUs.


(c)    Retirement. If (i) you cease to be an Employee by reason of Retirement,
and (ii) you provide Retirement Notice, you will become vested in the Actual
PSUs as of the Vesting Date and you will receive the underlying shares of Common
Stock pursuant to the vested PSUs. However, if you cease to be Retired from the
Industry (as determined by the Committee in its sole discretion), any PSUs
immediately shall terminate and be forfeited. Notwithstanding the foregoing, you
will continue to vest in your PSUs pursuant to this Section 3(c) regardless of
whether you cease to be Retired from the Industry if (i) your termination
qualifies as a Mutual Agreement Termination, (ii) you cease to be an employee by
reason of Disability, or (iii) a forfeiture upon your ceasing to be Retired from
the Industry would violate applicable law.


(d)    Mutual Agreement Termination. If you cease to be an Employee and your
termination qualifies as a Mutual Agreement Termination, you will become vested
in the Actual PSUs as of the Vesting Date and you will receive the underlying
shares of Common Stock pursuant to the vested PSUs.


(e)    Other Termination Events. If you cease to be an Employee prior to the
date that your PSUs become vested for any reason other than those provided
above, your PSUs shall terminate and be forfeited as of your Termination Date.


(f)    Form and Timing of Settlement. Notwithstanding the foregoing, the
Corporation may, in its sole discretion, settle your PSUs in the form of: (i) a
cash payment to the extent settlement in shares of Common Stock (1) is
prohibited under local law, (2) would require you or the Corporation to obtain
the approval of any governmental and/or regulatory body in your country of
residence (and/or country of employment, if different) or (3) is
administratively






Page 4

--------------------------------------------------------------------------------




burdensome or (ii) shares of Common Stock, but require you to immediately sell
such shares of Common Stock (in which case, the Corporation shall have the
authority to issue sales instructions in relation to such shares of Common Stock
on your behalf). Also, the PSUs shall be settled as soon as administratively
practicable following the Vesting Date (but in no event later than March 15 of
the calendar year following the calendar year in which the Performance Period
ends).


7.    Treatment Upon Change in Control.


(a)    General. Except as may be otherwise provided in an agreement executed by
the Corporation (and, where applicable, approved by the Corporation’s
shareholders) addressing a Change in Control and which does not materially
impair your rights under the PSUs, your PSUs shall be treated in accordance with
the following provisions in the event of a Change in Control.
(b)    Conversion of PSUs by Acquirer. In the event of a Change in Control, the
PSUs shall be converted to unvested restricted stock units settled in shares of
the acquirer’s common stock (an “Acquirer Stock Unit”) as follows:


(i)    Acquirer Unvested Stock Units Based Upon Corporation Performance: A
pro-rata number of the PSUs shall be converted into time-based, unvested
restricted stock units over shares of the acquirer’s common stock (with an
equivalent intrinsic value) based upon the Corporation’s average annual rate of
return on equity and the Corporation's average annual rate of return on equity
relative to the Performance Peer Group as computed for the Abbreviated
Performance Period (an “Acquirer Unvested Performance-Related Stock Unit”)
where: (1) the Corporation’s average annual rate of return on equity and the
Corporation's average annual rate of return on equity relative to the
Performance Peer Group shall be computed on the basis of the Abbreviated
Performance Period; (2) the PSU Multiplier shall be determined based upon the
Corporation’s average annual rate of return on equity and the Corporation's
average annual rate of return on equity relative to the Performance Peer Group
for the Abbreviated Performance Period; (3) the pro-ration shall be done on the
basis of the Pre-Change in Control Pro-Ration Factor; and (4) the terms and
conditions of each Acquirer Unvested Performance-Related Stock Unit shall be the
same in all material respects as the terms and conditions of the original PSUs,
with the exception that you shall vest in each Acquirer Unvested
Performance-Related Stock Unit on the basis of your continuous employment from
the date of the Change in Control through the end of the original Performance
Period plus one (1) day (the “Post-Change Vesting Date”). Upon vesting, each
vested Acquirer Unvested Performance-Related Stock Unit will be settled in one
(1) share of the acquirer’s common stock as soon as administratively practicable
following the Post-Change Vesting Date (but in no event later than 60 days
following the Post-Change Vesting Date). Upon a Qualifying Termination prior to
the Post-Change Vesting Date, you shall become fully vested in each Acquirer
Unvested Performance-Related Stock Unit and each vested Acquirer Unvested
Performance-Related Stock Unit shall be settled (in one share (1) of the
acquirer’s common stock) as soon as administratively practicable following such
Qualifying Termination (but in no event later than 60 days following the
Qualifying Termination).






Page 5

--------------------------------------------------------------------------------






(ii)    Acquirer Unvested Stock Units: A pro-rata number of the PSUs shall be
converted into time-based, unvested restricted stock units over shares of the
acquirer’s common stock (with an equivalent intrinsic value; an “Acquirer
Unvested Stock Unit”) where: (1) the number of PSUs subject to conversion to
Acquirer Unvested Stock Units shall be computed on the basis of a PSU Multiplier
equal to 100%, (2) the pro-ration shall be done on the basis of the Post-Change
in Control Pro-Ration Factor, and (3) the terms and conditions of each Acquirer
Unvested Stock Unit shall be the same in all material respects as the terms and
conditions of the original PSU, with the exception that you shall vest in each
Acquirer Unvested Stock Unit on the basis of your continuous employment from the
date of the Change in Control through the Post-Change Vesting Date. Upon
vesting, each vested Acquirer Unvested Stock Unit will be settled in one (1)
share of the acquirer’s common stock as soon as administratively practicable
following the Post-Change Vesting Date (but in no event later than 60 days
following the Post-Change Vesting Date). Upon a Qualifying Termination prior to
the Post-Change Vesting Date, you shall become fully vested in each Acquirer
Unvested Stock Unit and each vested Acquirer Unvested Stock Unit shall be
settled (in one share (1) of the acquirer’s common stock) as soon as
administratively practicable following such Qualifying Termination (but in no
event later than 60 days following the Qualifying Termination). For purposes of
the foregoing and to the extent possible, the conversion of PSUs into Acquirer
Unvested Stock Units shall be effectuated in accordance with the applicable
provisions of the Code (and the related Treasury Regulations) and the applicable
provisions of the laws of your country of residence and/or country of employment
such that the conversion is tax neutral and itself does not trigger a taxable
event to you, the Corporation, your Employer or the acquirer.


(c)    Cashout of PSUs. In the event of a Change in Control where the acquirer
does not convert the PSUs in accordance with the provisions of Section 6(b), you
shall become vested in the PSUs as follows:
(i)    Cashout of Vested PSUs Based Upon Corporation Performance: A pro-rata
number of the PSUs shall become vested based upon the Corporation’s average
annual rate of return on equity and the Corporation's average annual rate of
return on equity relative to the Performance Peer Group as computed for the
Abbreviated Performance Period where: (1) the Corporation’s average annual rate
of return on equity and the Corporation's average annual rate of return on
equity relative to the Performance Peer Group shall be computed on the basis of
the Abbreviated Performance Period, (2) the PSU Multiplier shall be determined
based upon the Corporation’s average annual rate of return on equity and the
Corporation's average annual rate of return on equity relative to the
Performance Peer Group for the Abbreviated Performance Period, and (3) the
pro-ration shall be done on the basis of the Pre-Change in Control Pro-Ration
Factor. Upon vesting, each vested PSU shall be cancelled by the Corporation in
exchange for a cash payment equal to the aggregate consideration paid to each
shareholder of one (1) share of Common Stock upon the Change in Control. Such
cash payment shall be made as soon as administratively practicable following the
Change in Control (but in no event later than 60 days following the Change in
Control) in such manner and in accordance with such procedures as the Committee
may determine in its sole discretion.








Page 6

--------------------------------------------------------------------------------




(ii)    Cashout of Vested PSUs Based on Target: Another pro-rata number of the
PSUs shall become vested where: (1) the number of PSUs subject to vesting shall
be computed on the basis of a PSU Multiplier equal to 100%, and (2) the PSUs
will be subject to the Post-Change Pro-Ration Factor. Upon vesting, each vested
PSU shall be cancelled by the Corporation in exchange for a cash payment equal
to the aggregate consideration paid to each shareholder of one (1) share of
Common Stock upon the Change in Control. Such cash payment shall be made as soon
as administratively practicable following the Change in Control (but in no event
later than 60 days following the Change in Control) in such manner and in
accordance with such procedures as the Committee may determine in its sole
discretion.


8.    Legal and Tax Compliance; Cooperation. If you are resident and/or are
employed outside of the United States, you agree, as a condition of the grant of
the PSUs, to repatriate all payments attributable to the shares of Common Stock
and/or cash acquired under the 2017 Plan (including, but not limited to,
dividends, dividend equivalents and any proceeds derived from the sale of the
shares of Common Stock acquired pursuant to the PSUs) if required by and in
accordance with local foreign exchange rules and regulations in your country of
residence (and/or country of employment, if different). In addition, you also
agree to take any and all actions, and consent to any and all actions taken by
the Corporation and its Subsidiaries, as may be required to allow the
Corporation and its Subsidiaries to comply with local laws, rules and
regulations in your country of residence (and/or country of employment, if
different). Finally, you agree to take any and all actions as may be required to
comply with your personal legal and tax obligations under local laws, rules and
regulations in your country of residence (and/or country of employment, if
different).


9.    Age Discrimination Rules. If you are resident and/or employed in a country
that is a member of the European Union, the grant of the PSUs and these Terms
and Conditions are intended to comply with the Age Discrimination Rules. To the
extent that a court or tribunal of competent jurisdiction determines that any
provision of the Terms and Conditions are invalid or unenforceable, in whole or
in part, under the Age Discrimination Rules, the Corporation, in its sole
discretion, shall have the power and authority to revise or strike such
provision to the minimum extent necessary to make it valid and enforceable to
the full extent permitted under local law.


10.    Withholding of Tax-Related Items.


(a)    Regardless of any action the Corporation and/or your Employer take with
respect to any or all Tax-Related Items, you acknowledge that the ultimate
liability for all Tax-Related Items legally due by you is and remains your
responsibility and that the Corporation and your Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the PSUs, including the grant of the PSUs, the
vesting of the PSUs, the subsequent sale of any shares of Common Stock acquired
pursuant to the PSUs and the receipt of any dividends or dividend equivalents
and (ii) do not commit to structure the terms of the grant or any aspect of the
PSUs to reduce or eliminate your liability for Tax-Related Items.


(b)    Prior to the delivery of shares of Common Stock upon the vesting of your
PSUs, if your country of residence (and/or country of employment, if different)
requires withholding of Tax-Related Items, the Corporation shall withhold a
sufficient number of whole shares of






Page 7

--------------------------------------------------------------------------------




Common Stock otherwise issuable upon the vesting of the PSUs that have an
aggregate Fair Market Value sufficient to pay the Tax-Related Items required to
be withheld with respect to the shares of Common Stock. The cash equivalent of
the shares of Common Stock withheld will be used to settle the obligation to
withhold the Tax-Related Items. In the event that withholding in shares of
Common Stock is prohibited or problematic under applicable law or otherwise may
trigger adverse consequences to the Corporation or your Employer, your Employer
may withhold the Tax-Related Items required to be withheld with respect to the
shares of Common Stock in cash from your regular salary and/or wages or any
other amounts payable to you. In the event the withholding requirements are not
satisfied through the withholding of shares of Common Stock by the Corporation
or through your regular salary and/or wages or other amounts payable to you by
your Employer, no shares of Common Stock will be issued to you (or your estate)
upon vesting of the PSUs unless and until satisfactory arrangements (as
determined by the Corporation) have been made by you with respect to the payment
of any Tax-Related Items that the Corporation or your Employer determines, in
its sole discretion, must be withheld or collected with respect to such PSUs.


(c)    By accepting these PSUs, you expressly consent to the foregoing methods
of withholding as provided for hereunder. All other Tax-Related Items related to
the PSUs and any shares of Common Stock delivered in settlement thereof are your
sole responsibility.


11.    Code Section 409A.


(a)    The PSUs are intended to comply with or be exempt from the requirements
of Code Section 409A. The 2017 Plan and these Terms and Conditions shall be
administered and interpreted in a manner consistent with this intent. If the
Corporation determines that these Terms and Conditions are subject to Code
Section 409A and that they do not comply with or are inconsistent with the
applicable requirements, the Corporation may, in its sole discretion, and
without your consent, amend these Terms and Conditions to cause them to comply
with Code Section 409A or be exempt from Code Section 409A.


(b)    Notwithstanding any provision of these Terms and Conditions to the
contrary, in the event that any settlement or payment of the PSUs occurs as a
result of your termination of employment and the Corporation determines that you
are a “specified employee” (within the meaning of Code Section 409A) subject to
Code Section 409A at the time of your termination of employment, and provided
further that such payment or settlement does not otherwise qualify for an
applicable exemption from Code Section 409A, then no such settlement or payment
shall be paid to you until the date that is the earlier to occur of: (i) your
death, or (ii) six (6) months and one (1) day following your termination of
employment. Any portion of the PSUs where settlement is delayed as a result of
the foregoing, which is (i) in whole or in part, settled in cash and (ii) based
on the value of a share of Common Stock, shall be based on the value of a share
of Common Stock at the time the PSUs otherwise would have been settled or paid
without application of the delay described in the foregoing sentence. If the
PSUs do not otherwise qualify for an applicable exemption from Code Section
409A, the terms “Retirement,” “terminate,” “termination,” “termination of
employment,” and variations thereof as used in these Terms and Conditions are
intended to mean a “separation from service” as such term is defined under Code
Section 409A.








Page 8

--------------------------------------------------------------------------------




(c)    Although these Terms and Conditions and the payments provided hereunder
are intended to be exempt from or to otherwise comply with the requirements of
Code Section 409A, the Corporation does not represent or warrant that these
Terms and Conditions or the payments provided hereunder will comply with Code
Section 409A or any other provisions of federal, state, local, or non-U.S. law.
Neither the Corporation, its Subsidiaries, your Employer or their respective
directors, officers, employees or advisers shall be liable to you (or any other
individual claiming a benefit through you) for any tax, interest, or penalties
you may owe as a result of compensation paid under these Terms and Conditions,
and the Corporation, its Subsidiaries and your Employer shall have no obligation
to indemnify or otherwise protect you from the obligation to pay any taxes
pursuant to Code Section 409A.


12.    Forfeitures and Recoupment


(a)    Recoupment Policy. In addition to these Terms and Conditions, your PSUs
and any shares of Common Stock issued to you pursuant to the PSUs shall be
subject to the provisions of the Northern Trust Corporation Policy on
Recoupment, as may be subsequently amended from time to time (the “Policy”).


(b)    Delegation of Authority to Corporation. For purposes of the foregoing,
you expressly and explicitly authorize the Corporation to issue instructions, on
your behalf, to any brokerage firm and/or third party administrator engaged by
the Corporation to hold your shares of Common Stock and other amounts acquired
pursuant to your PSUs to re-convey, transfer or otherwise return such shares of
Common Stock and/or other amounts to the Corporation upon the Corporation's
enforcement of the Policy. To the extent that these Terms and Conditions and the
Policy conflict, the terms of the Policy shall prevail.


13.    Nontransferability. The PSUs shall be transferable only by will or the
laws of descent and distribution. If you purport to make any transfer of the
PSUs, except as aforesaid, the PSUs and all rights thereunder shall terminate
immediately.


14.    Securities Laws. The PSUs shall not be vested in whole or in part, and
the Corporation shall not be obligated to issue any shares of Common Stock
subject to the PSUs, if such issuance would, in the opinion of counsel for the
Corporation, violate the Securities Act of 1933 or any other U.S. federal, state
or non-U.S. laws having similar requirements as it may be in effect at the time.
The PSUs are subject to the further requirement that, if at any time the Board
of Directors of the Corporation shall determine in its discretion that the
listing or qualification of the shares of Common Stock subject to the PSUs under
any securities exchange requirements or under any applicable law, or the consent
or approval of any governmental regulatory body, is necessary or desirable as a
condition of or in connection with the issuance of shares of Common Stock
pursuant to the PSUs, the PSUs may not be vested in whole or in part unless such
listing, qualification, consent or approval shall have been effected or obtained
free of any conditions not acceptable to the Corporation.


15.    No Right of Continued Employment. The grant of the PSUs shall not confer
upon you any right to continue in the employ of your Employer nor limit in any
way the right of your Employer to terminate your employment at any time. You
shall have no rights as a shareholder of






Page 9

--------------------------------------------------------------------------------




the Corporation with respect to any shares of Common Stock issuable upon the
vesting of the PSUs until the date of issuance of such shares of Common Stock.


16.     Discretionary Nature; No Vested Rights. You acknowledge and agree that
the 2017 Plan is discretionary in nature and may be amended, cancelled, or
terminated by the Corporation, in its sole discretion, at any time. The grant of
the PSUs under the 2017 Plan is a one-time benefit and does not create any
contractual or other right to receive a grant of PSUs or any other award under
the 2017 Plan or other benefits in lieu thereof in the future. Future grants, if
any, will be at the sole discretion of the Corporation, including, but not
limited to, the form and timing of any grant, the number of shares of Common
Stock subject to the grant and the vesting provisions. Any amendment,
modification or termination of the 2017 Plan shall not constitute a change or
impairment of the terms and conditions of your employment with your Employer.


17.    Extraordinary Benefit. Your participation in the 2017 Plan is voluntary.
The value of the PSUs and any other awards granted under the 2017 Plan is an
extraordinary item of compensation outside the scope of your employment (and
your employment contract, if any). Any grant under the 2017 Plan, including the
grant of the PSUs, is not part of normal or expected compensation for purposes
of calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension, or retirement benefits or similar
payments.


18.    Heirs. These Terms and Conditions shall bind and inure to the benefit of
the Corporation, its successors and assigns, and you and your estate in the
event of your death.


19.    Data Privacy. The Corporation is located at 50 S. LaSalle Street,
Chicago, Illinois 60603, United States of America, and grants PSUs under the
2017 Plan to employees of the Corporation and its Subsidiaries in its sole
discretion. In conjunction with the Corporation’s grant of the PSUs under the
2017 Plan and its ongoing administration of such awards, the Corporation is
providing the following information about its data collection, processing and
transfer practices. In accepting the grant of the PSUs, you expressly and
explicitly consent to the personal data activities as described herein.


(a)Data Collection, Processing and Usage. The Corporation collects, processes
and uses your personal data, including your name, home address, email address,
telephone number, date of birth, social insurance number or other identification
number, salary, citizenship, job title, any shares of Common Stock or
directorships held in the Corporation, and details of all PSUs or any other
equity compensation awards granted, canceled, exercised, vested, or outstanding
in your favor, which the Corporation receives from you or your Employer. In
granting the PSUs under the 2017 Plan, the Corporation will collect your
personal data for purposes of allocating shares of Common Stock and
implementing, administering and managing the 2017 Plan. The Corporation’s legal
basis for the collection, processing and usage of your personal data is your
consent.


(b)Stock Plan Administration Service Provider. The Corporation transfers your
personal data to Fidelity Stock Plan Services, LLC, an independent service
provider based in the United States of America, which assists the Corporation
with the implementation, administration and management of the 2017 Plan (the
“Stock Plan Administrator”). In the future, the Corporation may select a
different Stock Plan Administrator and share your personal data with another
company






Page 10

--------------------------------------------------------------------------------




that serves in a similar manner. The Stock Plan Administrator will open an
account for you to receive and trade shares of Common Stock acquired under the
2017 Plan. You will be asked to agree on separate terms and data processing
practices with the Stock Plan Administrator, which is a condition to your
ability to participate in the 2017 Plan.


(c)International Data Transfers. The Corporation and the Stock Plan
Administrator are based in the United States of America. You should note that
your country of residence may have enacted data privacy laws that are different
from the United States of America. The Corporation’s legal basis for the
transfer of your personal data to the United States of America is your consent.


(d)Voluntariness and Consequences of Consent Denial or Withdrawal. Your
participation in the 2017 Plan and your grant of consent is purely voluntary.
You may deny or withdraw your consent at any time. If you do not consent, or if
you later withdraw your consent, you may be unable to participate in the 2017
Plan. This would not affect your existing employment or salary; instead, you
merely may forfeit the opportunities associated with the 2017 Plan.


(e)Data Subjects Rights. You may have a number of rights under the data privacy
laws in your country of residence. For example, your rights may include the
right to (i) request access or copies of personal data the Corporation
processes, (ii) request rectification of incorrect data, (iii) request deletion
of data, (iv) place restrictions on processing, (v) lodge complaints with
competent authorities in your country of residence, and/or (vi) request a list
with the names and addresses of any potential recipients of your personal data.
To receive clarification regarding your rights or to exercise your rights, you
should contact privacy_compliance@ntrs.com.


20.    Private Placement. If you are a resident and/or employed outside of the
United States, you acknowledge that the grant of the PSUs is not intended to be
a public offering of securities in your country of residence (and/or country of
employment, if different). You further acknowledge that the Corporation has not
submitted any registration statement, prospectus or other filing with any
securities authority other than the U.S. Securities and Exchange Commission with
respect to the grant of the PSUs, unless otherwise required under local law. No
employee of the Corporation is permitted to advise you on whether you should
acquire shares of Common Stock under the 2017 Plan or provide you with any
legal, tax or financial advice with respect to the grant of the PSUs. The
acquisition of shares of Common Stock involves certain risks, and you should
carefully consider all risk factors and tax considerations relevant to the
acquisition of shares of Common Stock under the 2017 Plan and the disposition of
them. Further, you should carefully review all of the materials related to the
PSUs and the 2017 Plan, and you should consult with your personal legal, tax and
financial advisors for professional advice in relation to your personal
circumstances.


21.    Governing Law. All questions concerning the construction, validity and
interpretation of the PSUs and the 2017 Plan shall be governed and construed
according to the laws of the state of Delaware, without regard to the
application of the conflicts of laws provisions thereof. Any disputes regarding
the PSUs or the 2017 Plan shall be brought only in the state or federal courts
of the state of Delaware.






Page 11

--------------------------------------------------------------------------------




22.    Electronic Delivery. The Corporation may, in its sole discretion, decide
to deliver any documents related to the PSUs or other awards granted to you
under the 2017 Plan by electronic means. You hereby consent to receive such
documents by electronic delivery and agree to participate in the 2017 Plan
through an on-line or electronic system established and maintained by the
Corporation or a third party designated by the Corporation.


23.    Severability. The invalidity or unenforceability of any provision of the
2017 Plan or these Terms and Conditions shall not affect the validity or
enforceability of any other provision of the 2017 Plan or these Terms and
Conditions.


24.    English Language. If you are resident and/or employed outside of the
United States, you acknowledge and agree that it is your express intent that
these Terms and Conditions, the 2017 Plan and all other documents, notices and
legal proceedings entered into, given or instituted pursuant to the PSUs be
drawn up in English. If you have received these Terms and Conditions, the 2017
Plan or any other documents related to the PSUs translated into a language other
than English and the meaning of the translated version is different than the
English version, the English version will control.


25.    Addendum. Notwithstanding any provisions of these Terms and Conditions to
the contrary, the PSUs shall be subject to any special terms and conditions for
your country of residence (and/or country of employment, if different) set forth
in an addendum to these Terms and Conditions (an “Addendum”). Further, if you
transfer your residence and/or employment to another country reflected in an
Addendum to these Terms and Conditions at the time of transfer, the special
terms and conditions for such country will apply to you to the extent the
Corporation determines, in its sole discretion, that the application of such
special terms and conditions is necessary or advisable in order to comply with
local law, rules and regulations, or to facilitate the operation and
administration of the PSUs and the 2017 Plan (or the Corporation may establish
alternative terms and conditions as may be necessary or advisable to accommodate
your transfer). In all circumstances, any applicable Addendum shall constitute
part of these Terms and Conditions.


26.    Insider Trading. By participating in the 2017 Plan, you expressly agree
to comply with the Corporation’s Securities Transactions Policy and Procedures
and any other of its policies regarding insider trading or personal account
dealing applicable to you. Further, you expressly acknowledge and agree that,
depending on the country of residence of you or your broker, or where the shares
of Common Stock are listed, you may be subject to insider trading restrictions
and/or market abuse laws which may affect your ability to accept, acquire, sell
or otherwise dispose of shares of Common Stock, rights to shares of Common Stock
(e.g., PSUs) or rights linked to the value of the shares of Common Stock, during
such times you are considered to have material non-public information, “inside
information” or similar types of information regarding the Corporation as
defined by laws or regulations in the applicable country. Local insider trading
laws and regulations may prohibit the cancellation or amendment of orders you
place before you possessed such information. Furthermore, you may be prohibited
from (a) disclosing such information to any third party (other than on a “need
to know” basis) and (b) “tipping” third parties or causing them otherwise to buy
or sell securities (including other employees of the Corporation and its
Subsidiaries). Any restriction under these laws or regulations are separate from
and in addition to any restrictions that






Page 12

--------------------------------------------------------------------------------




may be imposed under any applicable Corporation policies. You expressly
acknowledge and agree that it is your responsibility to comply with any
applicable restrictions, and you should consult your personal advisor for
additional information on any trading restrictions that may apply to you.


27.    Additional Requirements; Amendments. The Corporation reserves the right
to impose other requirements on the PSUs, any shares of Common Stock acquired
pursuant to the PSUs and your participation in the 2017 Plan to the extent the
Corporation determines, in its sole discretion, that such other requirements are
necessary or advisable in order to comply with local law, rules and regulations,
or to facilitate the operation and administration of the PSUs and the 2017 Plan.
Such requirements may include (but are not limited to) requiring you to sign any
agreements or undertakings that may be necessary to accomplish the foregoing. In
addition, the Corporation reserves the right to amend these Terms and Conditions
without your consent, either prospectively or retroactively, to the extent that
such amendment does not materially impair your rights under the PSUs.


28.    Definitions.     For purposes of these Terms and Conditions:


(a)“Abbreviated Performance Period” means the period commencing on January 1,
2020 and ending on the last day of the month preceding the month in which a
Change in Control occurs.


(b)“Actual PSUs” means the number of PSUs, if any, as determined based on the
average annual rate of return on equity actually attained by the Corporation (as
determined by the Committee in its sole and absolute discretion) and the
Corporation's average annual rate of return on equity relative to the
Performance Peer Group for the Performance Period.


(c)“Age Discrimination Rules” means the age discrimination provisions of the EU
Equal Treatment Framework Directive, as implemented into local law.


(d)“Cause” means (i) a material breach or your willful and substantial
non-performance of your assigned duties and responsibilities (other than as a
result of incapacity due to physical or mental illness), (ii) a conviction of or
no contest plea with respect to bribery, extortion, embezzlement, fraud, grand
larceny, or any felony or similar conviction under local law involving abuse or
misuse of your position to seek or obtain an illegal or personal gain at the
expense of the Corporation, your Employer or any Subsidiary, or similar crimes,
or conspiracy to commit any such crimes or attempt to commit any such crimes,
(iii) your violation of any policy of the Corporation, your Employer or any of
its Subsidiaries to which you may be subject or your willful engagement in any
misconduct in the performance of your duties that materially injures the
Corporation, your Employer or any of its Subsidiaries, (iv) your performance of
any act which, if known to the customers, clients, stockholders or regulators of
the Corporation, your Employer or any of its Subsidiaries, would materially and
adversely impact the business of the Corporation, your Employer or any of its
Subsidiaries, or (v) any act or omission by you that causes a regulatory body
with jurisdiction over the Corporation, your Employer or any of its
Subsidiaries, to demand, request, or recommend that you be suspended or removed
from any position in which you serve with the Corporation, your Employer or any
of its Subsidiaries.






Page 13

--------------------------------------------------------------------------------




(e)“Continuous Years of Service” means the period of your continuous and
uninterrupted employment with your Employer commencing on your most recent hire
date with your Employer through your Termination Date. For the sake of clarity,
if your employment with the Corporation or a Subsidiary terminated and you have
been rehired by your Employer, your Continuous Years of Service shall not be
determined by aggregating your periods of employment with the Corporation or a
Subsidiary.


(f)“Disability” means (i) if you are covered under the Northern Trust
Corporation Managed Disability Program, a covered disability that continues for
a period of at least six (6) months, or (ii) if you are not covered under the
Northern Trust Corporation Managed Disability Program, a disability as
determined by the Committee in its sole discretion.


(g)“Employer” means the Corporation or any Subsidiary that employs you on the
applicable date.
    
(h)“Grant Date” means the date of grant reflected in your Award Notice.


(i)“Mutual Agreement Termination” means (i) a termination pursuant to the
Northern Trust Corporation Severance Plan, (ii) a termination pursuant to an
established country redundancy or severance policy (outside of the United
States), or (iii) any other termination without Cause by your Employer providing
transition/separation pay, provided in each case that in conjunction with such
termination, you have executed, and not revoked during the period provided for
therein, a binding and effective settlement agreement, waiver and release.


(j)“Performance Peer Group” means (i) State Street Corporation, (ii) The Bank of
New York Mellon Corporation, (iii) The Charles Schwab Corp., (iv) Truist, Inc.,
(v) The PNC Financial Services Group, (vi) U.S. Bancorp, (vii) Bank of America
Corporation, (viii) Citigroup, Inc., (ix) JPMorgan Chase & Co., (x) Wells Fargo
& Company, (xi) Morgan Stanley, and (xii) The Goldman Sachs Group, Inc.


(k)“Performance Period” means the three-year period commencing on January 1,
2020 and ending on December 31, 2022.


(l)"Pre-Change in Control Pro-Ration Factor" means a fraction, the numerator of
which is the number of full months in the Abbreviated Performance Period, and
the denominator of which is the number of full months in the Performance Period.


(m)"Post-Change in Control Pro-Ration Factor" means a fraction, the numerator of
which is the number of full months from the date of a Change in Control through
the last day of the Performance Period, and the denominator of which is the
number of full months in the Performance Period.


(n)“Qualifying Termination” means a termination of employment with the
Corporation, its Subsidiaries and its successors within 24-months following the
date of the Change in Control, that is involuntary on your part and does not
otherwise (i) qualify as a Retirement or






Page 14

--------------------------------------------------------------------------------




Mutual Agreement Termination, (ii) result from your death or Disability, or
(iii) constitute a termination of employment for Cause.


(o)“Retired from the Industry” means a termination of employment under
circumstances that constitute Retirement, and you (i) do not thereafter perform
services as an employee, officer, director or consultant for, or in any other
capacity assist, any entity (other than the Corporation or a Subsidiary),
whether existing or in formation, that provides or plans to provide services the
same as, substantially similar to, or in direct or indirect competition with
those offered by the Corporation or any Subsidiary and which you rendered on
behalf of the Corporation or any Subsidiary during your tenure of employment,
including but not limited to, those relating to trust, investment management,
financial and family business consulting, guardianship and estate
administration, brokerage services, private and commercial banking, asset
management, custody, fund administration, investment operations outsourcing,
investment risk and analytical services, employee benefit services, securities
lending, foreign exchange, treasury and cash management, and transition
management services, and (ii) on an annual basis certify to the Corporation, at
such times and in such manner as the Committee may require, that since your
Retirement, you have not performed any such services. The foregoing
notwithstanding, service as a director of an entity described above which has
been approved in writing by the Committee prior to the commencement of such
service shall not, in and of itself, constitute the cessation of being Retired
from the Industry.


(p)“Retirement” means a termination of employment without Cause (other than on
account of death or Disability) occurring on or after the date (i) you have
attained age 55, and (ii) the sum of your age (in whole years, rounded down to
the nearest year) and Continuous Years of Service (in whole years, rounded down
to the nearest year) equals or exceeds 65. For purposes of these Terms and
Conditions, any Retirement shall become effective on the first day of the month
following the month in which you satisfy the provisions hereunder.


(q)“Retirement Notice” means notice of your Retirement provided at least three
(3) months in advance of such Retirement to the individual(s) to whom you
directly report or the Corporation’s chief human resources officer.


(r)“Tax-Related Items” means any income tax (including U.S. federal, state and
local taxes or non-U.S. taxes), social insurance, payroll tax, payment on
account or other tax-related withholding amounts.


(s)“Termination Date” means the effective date of termination of your employment
with your Employer, as determined by your Employer (in its discretion).


(t)"Vesting Date" means the date on which the Committee certifies the
Corporation's attainment of its average annual rate of return on equity and the
Corporation's average annual rate of return on equity relative to the
Performance Peer Group for the Performance Period.
29.    Exclusion of Claim. You acknowledge and agree that you will have no
entitlement to compensation or damages in consequence of the termination of your
employment with the Corporation and your Employer for any reason whatsoever and
whether or not in breach of contract,






Page 15

--------------------------------------------------------------------------------




insofar as any purported claim to such entitlement arises or may arise from your
ceasing to have rights under or to be entitled to vest in the PSUs as a result
of such termination of employment (whether the termination is in breach of
contract or otherwise), or from the loss or diminution in value of the PSUs.
Upon the grant of the PSUs, you shall be deemed irrevocably to have waived any
such entitlement.


30.    Acceptance. By accepting the grant of the PSUs, you affirmatively and
expressly acknowledge that you have read these Terms and Conditions, the Award
Notice, the Addendum to these Terms and Conditions (as applicable) and the 2017
Plan, and specifically accept and agree to the provisions therein. You also
affirmatively and expressly acknowledge that the Corporation, in its sole
discretion, may amend these Terms and Conditions without your consent, either
prospectively or retroactively, to the extent that such amendment does not
materially impair your rights under the PSUs, and you agree to be bound by such
amendment regardless of whether notice is given to you of such change.




* * * * *                














Page 16